Citation Nr: 0335061	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-14 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1971.  He died in September 1998, and his surviving spouse is 
the appellant in this case.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 1998 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama.  During the pendency of this appeal, the 
case was transferred to the RO in Waco, Texas.

An October 2000 statement submitted by the appellant's 
representative clarifies that the issue on appeal was 
restricted to the issue of entitlement to service connection 
for the cause of the veteran's death.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center  
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the CAFC invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The CAFC found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Upon review of the evidence and procedural history, the Board 
finds that although it appears that the duty to notify was 
met when the RO sent a VCAA notification letter in June 2002, 
the VA's duty to assist the appellant in the development of 
facts pertinent to her claim requires a remand in this 
matter.  

The veteran's death certificate reflects that he died in 
September 1998 as a result of liver failure, which was due to 
or as a consequence of hepatitis C.  

Service medical records reflect that the veteran was treated 
in December 1969 for infectious hepatitis.  However an April 
1972 VA general examination report reflects findings of no 
residuals of hepatitis.  Service connection was denied for 
residuals of hepatitis by the Waco, Texas RO in a May 1972 
rating decision based on the findings from the April 1972 VA 
examination.

Although there is some mention of the veteran's liver 
problems, including a diagnosis of chronic hepatitis C in VA 
psychiatric treatment and private medical records from 1996 
and 1997, the claims file does not appear to include the 
complete VA gastrointestinal records showing treatment for 
chronic hepatitis C.  Furthermore, the VA and private medical 
records in the claims file are dated up to June 1998; the 
terminal records of treatment do not appear to be associated 
with the claims file.  

Finally, the psychiatric records on file reflect that the 
veteran, who was service-connected for post traumatic stress 
disorder (PTSD), had a history of alcohol use problems noted 
along with his PTSD symptoms.  These records reflect that his 
alcohol use aggravated his terminal liver disease.  

In view of the foregoing, the Board finds that a medical 
opinion is necessary in order to clarify whether or not the 
veteran's hepatitis shown in service was the same hepatitis C 
that was said to have culminated in his death.  

Furthermore, the question should be addressed as to whether 
his terminal liver failure was caused or aggravated by 
alcohol use, and if so, whether this alcohol use was 
secondary to service-connected PTSD.  

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should attempt to obtain 
any and all VA or private records showing 
treatment for hepatitis C prior to 
February 1996, as well as complete VA 
records other than mental health related 
records showing treatment for hepatitis C 
and associate them with the claims file.  

3.  The VBA AMC should obtain the 
terminal hospice records from June 1998 
to the date of the veteran's death, and 
associate them with the claims file.

4.  Thereafter, the VBA AMC should send 
the claims folder to a specialist in 
liver disorders and a psychiatrist, as 
well as any other specialists deemed 
appropriate for review.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
requested review.  

The examiners must annotate the report 
that the claims file was in fact made 
available for review in conjunction with 
the medical review.  The specialist 
should be requested to review the claims 
file and provide an opinion as to the 
cause of the veteran's death.  The 
examiner should address the following 
questions unless rendered moot: 

(1)  Is it as likely as not that the 
hepatitis C that resulted in the 
veteran's death was a chronic 
manifestation of the infectious hepatitis 
that began in service in December 1969? 

(2)  If the hepatitis C that resulted in 
the veteran's death was not shown to have 
begun in service, is it as likely as not 
that the veteran's alcohol usage caused 
or contributed to the liver failure that 
resulted in his death?  If so, an opinion 
should also be given as to whether the 
veteran's alcohol usage was secondary to 
and/or aggravated by his service-
connected PTSD.  

The physician(s) should provide a 
rationale for all opinions and 
conclusions expressed.  Any consultations 
with other specialist(s) (including 
psychiatrists) deemed necessary for a 
comprehensive evaluation should be 
obtained.  A complete rationale should be 
offered for all opinions and conclusions 
expressed.  

5.  Thereafter, the VBA AMC  should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  
In particular, the VBA AMC should review 
the requested opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The VBA AMC must also review the claims 
file to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death.  This 
should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
February 2002 statement of the case.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


